Citation Nr: 1039315	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-09 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which determined that the Veteran's service connection 
for PTSD remained denied.  

The Veteran appeared for a hearing conducted by the undersigned 
Acting Veterans Law Judge at the RO in St. Louis, Missouri in 
August 2010.  A transcript of the hearing is of record.  

Also, as part of a VA Form 21-4138, Statement in Support of 
Claim, received by VA in September 2009, the Veteran indicated 
that he had recently moved to Kentucky.  

The now reopened claim for entitlement to service connection for 
PTSD being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1994 rating decision, the RO denied entitlement 
to service connection for PTSD; the Veteran did not file a notice 
of disagreement.

2.  In June 2005, the Veteran filed a request to reopen his claim 
of service connection for PTSD.

3.  Additional evidence received since the RO's February 1994 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1994 RO decision which denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991).

2.  New and material evidence has been received since the 
February 1994 RO denial, and the claim of service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his/her representative, if 
applicable, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, upon receipt of an application for a service-connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the claimant with notice of what evidence 
not previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, the Board notes nothing 
pertaining to the duty to assist claimants shall be construed to 
require VA to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured.  To provide 
adequate notice with regard to an application to reopen a claim, 
VA must look at the bases for the denial in the prior decision 
and respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In regard to the Veteran's application to reopen his claim in 
this case, the Board finds that new and material evidence has 
been submitted sufficient to reopen the above-mentioned claim 
previously denied in the February 1994 RO decision.  Thus, 
further discussion concerning those requirements is not necessary 
as this action is favorable to the Veteran, and it therefore 
cannot be prejudicial to him regarding this aspect of his appeal.  
See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

New & Material Evidence

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  For applications filed after August 29, 
2001, as was the application to reopen the claim in this case, 
new and material evidence means evidence not previously submitted 
to agency decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an unestablished 
fact necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final disallowance.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (noting that in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to be 
presumed unless evidence is inherently incredible or beyond 
competence of witness).

In July 1993, the Veteran filed a claim of service connection for 
PTSD.  See VA Form 21-4138.  An August 1993 VA mental disorders 
examination report shows that the Veteran recounted his vehicle 
being hit by a rocket in Vietnam while stationed at the Tucson 
Valley camp.  He added that a friend, who he named, had been 
killed by friendly fire.  He denied being present when this 
occurred.  He added that while on "R&R" (rest and relaxation) 
his camp was overrun, and several members were killed.  A 
diagnosis of PTSD was supplied.  

A February 1994 rating decision denied service connection for 
PTSD.  The RO determined that although there was a clinical 
diagnosis of PTSD of record, the diagnosis did not meet the 
diagnostic criteria as stated in the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-III).  The RO specifically noted 
that the August 1993 VA examiner did not report symptoms of PTSD 
consistent with a diagnosis under the DSM-III criteria.  The RO 
also essentially found that a stressor had not been verified.  
The Veteran did not file a notice of disagreement; therefore, the 
RO's February 1994 rating decision is final.  38 U.S.C.A. § 
7105(c).

In June 2005, the Veteran submitted a claim to reopen.  See VA 
Form 21-4138.  Subsequently-dated VA medical records, to include 
those dated in March and October 2006, November 2008, and March 
2010 include diagnoses of PTSD.  In support of his claim, the 
Veteran submitted a DD Form 215, shown to have been generated in 
June 2009, which showed that he was awarded the Combat 
Infantryman's Badge (CIB).  

As the previous final denial of service connection in February 
1994 was premised on a finding that the Veteran did not meet the 
requisite diagnostic criteria for PTSD, as well as due to the 
fact that a stressor had not been verified, for evidence to be 
new and material (i.e., relating to unestablished facts necessary 
to substantiate the claim and raising a reasonable possibility of 
substantiating the claim), the evidence would have to include a 
diagnosis of PTSD meeting the appropriate diagnostic criteria, as 
well as to include proof of a verified stressor.  

The Board has thoroughly reviewed the evidence associated with 
the claims file subsequent to the February 1994 RO decision and 
finds that this evidence constitutes new and material evidence 
which is sufficient to reopen the previously denied claim for 
service connection for PTSD.  The majority of this evidence is 
certainly new, in that it was not previously of record.  The 
Board also finds that medical records associated with the file 
after February 1994 include diagnoses of PTSD (with some denoting 
"DSM IV" diagnosis, see November 2008 VA psychology note).  
Also, and of particular significance, the newly submitted 
evidence provides a showing that the Veteran was awarded a CIB.  
This evidence together clearly relates to unestablished facts 
necessary to substantiate the claim.  Accordingly, the Board 
finds that new and material evidence has been presented to reopen 
the Veteran's previously denied claim for service connection for 
PTSD.

The Board notes that the adjudication of the Veteran's appeal 
does not end with the finding that new and material evidence has 
been received.  In further adjudication of the claim, the 
presumption that the additional evidence is true without regard 
to the other evidence of record no longer applies.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

For the reasons stated in the REMAND portion of this decision 
below, the Board concludes that additional development is 
required in order to address the merits of the underlying service 
connection claim.


ORDER

Having received new and material evidence to reopen a claim of 
entitlement to service connection for PTSD, the appeal is granted 
to this extent only.


REMAND

The reopening of the claim of service connection for PTSD 
triggers certain duty to assist provisions of the VCAA, which 
must be met prior to de novo review of the claim.  The duty to 
assist includes obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances of 
the individual case.

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), 
i.e., the diagnosis must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and must be supported by findings on the examination report; (2) 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. §§ 
3.304(f), 4.125(a) (2010).  With regard to the third PTSD 
criterion, evidence of in-service stressors, the evidence 
necessary to establish that the claimed stressor occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2010).  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)(2) (2010).

Section 1154(b) requires that the veteran have actually 
participated in combat with the enemy, meaning participated in 
events constituting an actual fight or encounter with a military 
foe or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the enemy.  
See VAOPGCPREC 12-99 (October 18, 1999).  Where a determination 
is made that the veteran did not "engage in combat with the 
enemy," or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service records 
or other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 
10 Vet. App. 128, 142 (1997).

Personnel records on file show that the Veteran served in the 
Army in Vietnam, and received the Army Commendation Medal.  As 
noted, in June 2009, a DD Form 215 was issued which reflects that 
the Veteran received other medals, including the CIB, which 
denotes participation in combat.

As noted, VA medical records have been associated with the 
record, which include diagnoses of PTSD.  One such record, dated 
in October 2006, shows that the Veteran indicated that he was not 
having as many intrusions or nightmares lately of his comrade he 
saw killed.  The Veteran had difficulty remembering the name of 
the deceased solider or when his death occurred.  The supplied 
diagnoses included PTSD.  Similar findings are shown as part of a 
March 2006 VA medical record, completed by the same examiner who 
supplied the October 2006 diagnosis.  

A stressor statement supplied by the Veteran in January 2006 
shows that he claimed that while in Que Son Valley his unit 
experienced combat at which time an armored personnel carrier 
(APC) was hit be enemy fire, resulting in a lieutenant being 
badly injured.  He added that the lieutenant caught on fire and 
had to be airlifted.  The Veteran also alleged that a fellow 
soldier he was close to was killed while putting out claymores.  
He thought his name was "[redacted]" or [redacted]" but noted that he was 
unable to find the dead soldier's name on the Vietnam Wall.  He 
indicated that these events occurred in approximately late August 
1971.  An accompanying VA Form 21-0781 shows that the Veteran 
reported being assigned to B Troop, 2nd Platoon, 1st Squadron, 
1st Cavalry, 196th Infantry Brigade.  The Veteran supplied a copy 
of the Vietnam Wall report which showed the death of R.S.S. from 
the 196th Light Infantry Brigade on August 28, 1971, at Quang 
Nam, South Vietnam.  Personnel records show the Veteran was 
assigned to the 23rd Replacement Detachment from August 25, 1971, 
to September 1, 1971, when he was assigned to the 1st Squadron, 
1st Cavalry, B Troop.  

In general, as a former participant in combat, the Veteran is 
entitled to have his statements as to injuries he sustained in a 
combat setting accepted, under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  That law does not by itself, however, establish a 
basis for the grant of service connection.  The claimant is still 
required to meet the evidentiary burden as to service connection, 
such as whether there is a current disability or whether there is 
a connection between service and the currently claimed 
disability, both of which require competent medical evidence. He 
is also entitled to make observations as to his symptoms, but is 
not qualified to render either a diagnosis or provide a nexus 
opinion.  See Beausoleil v. Brown, 82 Vet. App. 459, 464 (1996); 
Collette v. Brown, 82 F.3d 389, 392 (1996).

In consideration of the Veteran's lay statements pertaining to 
stressors incurred during combat in Vietnam, and cognizant of the 
fact that service records cannot at all times verify 
specifically-identified casualty occurrences, in light of his 
receipt of the CIB, the Board has determined that this 
constitutes sufficient evidence that his in-service stressors, as 
concerning the Veteran having come under enemy fire, occurred.  
See 38 U.S.C.A. § 1154(b) (West 2002).  

In this case, while medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a) is of record, the supplied 
diagnoses are not sufficiently shown to provide a link between 
current symptoms and an in-service stressor.  Here, as noted, the 
Veteran being awarded the CIB suffices to establish the 
occurrence of an in-service stressor.  

Thus, on remand, the RO should obtain a medical opinion as to 
this relationship on remand.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  This examination is needed to be provided an 
opinion as to whether a link, established by medical evidence, 
exists between current symptoms and the Veteran's conceded in-
service stressor.

The Board also observes that review of the Veteran's service 
treatment records show that a March 1973 emergency room record 
from the Irwin Army Hospital at Fort Riley, Kansas reveals that 
the Veteran was seen following inflicting several lacerations on 
his head, trunk, arms, and thighs.  A history of a pre-service 
suicide attempt was also reported.  The Veteran sought 
psychiatric help.  The Report of Medical History completed by the 
Veteran in the course of his April 1973 service discharge shows 
that he provided a history of psychiatric-based problems.  The 
Report of Medical Examination, also dated in April 1973, shows 
that the reporting medical examiner commented that while the 
Veteran was physically sound, mentally he was "not."  At his 
August 2010 hearing, the Veteran's representative requested that 
mental health records from Fort Riley [of which there are none of 
record] should be sought.  As this case is being remanded, this 
requested development should be conducted.  

The Board also observes that in Clemons v. Shinseki, 23 Vet. App. 
1 (2009), the United States Court of Appeals for Veterans Claims 
(Court) considered a case in which the Board had denied a claim 
for service connection for PTSD where the Veteran specifically 
requested service connection for PTSD, but the medical record 
also included diagnoses of an anxiety disorder and a schizoid 
disorder.  The Board narrowly construed the claim and denied it 
upon the absence of a current diagnosis.  The Court, in vacating 
the Board's decision, pointed out that a claimant cannot be held 
to a "hypothesized diagnosis - one he is incompetent to render" 
when determining what his actual claim may be.  The Court further 
noted that the Board should have considered alternative current 
conditions within the scope of the filed claim.  Id.


The Board has reviewed the case at hand and notes that the fact 
pattern here is similar to that in Clemons.  Notably, while this 
claim has been adjudicated by the RO and certified to the Board 
as a claim for service connection for PTSD, the Veteran has also 
been diagnosed with major depression.  See June 2005 VA mental 
health outpatient note.  

As in Clemons, this other diagnosis should be considered as part 
of the underlying claim in this case.  To date, however, the RO 
has not adjudicated this claim so broadly as to incorporate 
psychiatric diagnoses other than PTSD.  The RO has also not 
provided adequate notification addressing what is needed for a 
claim incorporating such diagnoses.  This is significant because 
the statutory and regulatory provisions addressing PTSD claims, 
as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), 
are different from the provisions addressing other service 
connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  
While the statement of the case (SOC) informed the Veteran of 38 
C.F.R. §§ 3.303 and 3.304(f), the Board notes that service 
incurrence of certain chronic diseases, including psychoses, will 
be presumed if manifest to a degree of 10 percent or more within 
one year of separation from active service.

In view of the foregoing, this matter is REMANDED to the RO for 
the following:

1.  The RO should develop the Veteran's 
claim for service connection for an 
acquired psychiatric disorder, including 
all necessary notification and assistance.  
A notice letter should be sent to the 
Veteran in connection with this claim 
informing him of the evidence necessary to 
substantiate the claim and of the division 
of responsibilities in obtaining such 
evidence.  This letter should include 
specific notice of the regulations set out 
in 38 C.F.R. §§ 3.307 and 3.309.  After 
completing all appropriate development, the 
RO should adjudicate the claim in 
accordance with Clemons v. Shinseki, 23 
Vet. App 1 (2009).


2.  The RO should contact the National 
Personnel Records Center and attempt to 
obtain all available mental health-related 
service treatment records associated with 
treatment afforded the Veteran at Fort 
Riley and associated them with the claims 
folder.  If there are no additional 
available mental health service medical 
records, that fact should be documented in 
the record on appeal.

If VA is unable to secure these records, VA 
must notify the Veteran and (a) identify 
the specific records VA is unable to 
obtain; (b) briefly explain the efforts 
that VA made to obtain those records; (c) 
describe any further action to be taken by 
VA with respect to the claim; and (d) 
notify him that he is ultimately 
responsible for providing the evidence.  38 
U.S.C.A. § 5103A(b)(2) (West 2002); 38 
C.F.R. § 3.159(e)(1) (2010).

3.  Thereafter, the RO should arrange for 
the Veteran to be scheduled for a VA 
psychiatric examination in connection with 
his claim.  If a psychiatrist is not 
available to conduct the examination, an 
examination by a mental health professional 
qualified to conduct such an examination 
should be arranged.

The claims folder and a copy of this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

a.  Based on a review of the claims folder 
and the examination findings, provide a 
diagnosis of any psychiatric disorders that 
are present, including PTSD.  If it is not 
possible to provide a specific diagnosis, 
so state.

b.  If an acquired psychiatric disorder is 
found, state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that it is etiologically 
related to or began during the Veteran's 
active military service (December 1970 to 
April 1973), as opposed to its being due to 
some other factor or factors.

c.  If PTSD is found, state a medical 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the Veteran's PTSD is the result of a 
verified stressful event - in this case, 
the Veteran coming under enemy, as opposed 
to its being due to some other factor or 
factors.

Note: The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  The Veteran is hereby notified that it 
is his responsibility to report for the 
scheduled VA examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should ensure that the requested 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If the ordered action has not been 
undertaken or is deficient in any manner, 
the RO must take appropriate corrective 
action.

6.  Following completion of all indicated 
development, the RO should readjudicate the 
issue on appeal in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded an 
applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


